Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered June 8, 1987, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The complainant testified that he gave a detailed description of the perpetrator to the police just 10 minutes after the attempted robbery and identified the defendant at the scene shortly thereafter. In addition, the evidence established that at the time of his arrest the defendant matched the description of the perpetrator furnished by the complainant. Furthermore, both the complainant and another eyewitness to the crime identified the defendant at trial. Although the defense witnesses claimed that defendant was a mere spectator to the incident, issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
Finally, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Kunzeman and Hooper, JJ., concur.